FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into this 2nd day of July, 2007, by and among
Kforce Inc., a Florida corporation (“Kforce”), Kforce Government Solutions,
Inc., a Pennsylvania corporation (“Government Solutions”) and Bradson
Corporation, a Rhode Island corporation (“Bradson” and together with Kforce and
Government Solutions, “Borrowers” and each a “Borrower”); the affiliates of the
Borrowers party hereto as “Subsidiary Guarantors” (the “Subsidiary Guarantors”);
the Lenders (as defined in the Credit Agreement (as defined below)) party
hereto; Bank of America, N.A., a national banking association, as agent for the
Lenders (together with its successors in such capacity, “Administrative Agent”).

Recitals:

Administrative Agent, Lenders, Borrowers and Subsidiary Guarantors are parties
to a certain Second Amended and Restated Credit Agreement dated as of October 2,
2006, as amended by that certain letter agreement dated as of January 5, 2007,
and as supplemented by that certain Joinder Agreement dated as of February 28,
2007 (the “Credit Agreement”) pursuant to which Lenders have made certain loans
and other financial accommodations to Borrowers.

Borrowers have requested certain amendments to the Credit Agreement and Lenders
have agreed to such amendments upon the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Credit
Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 7.2 of the Credit Agreement, Legal Existence and Good Standing, is
hereby deleted in its entirety and the following is hereby substituted therefor:

“7.2 Legal Existence and Good Standing. Each Credit Party shall maintain (i) its
legal existence and (ii) its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect;
provided, however, that in connection with the merger of a Credit Party into
another Credit Party permitted under Section 7.9 hereof, upon consummation of
such merger, the obligations in this Section 7.2 shall not continue to apply to
any Credit Party that is not the continuing or surviving corporation of such
merger.”



--------------------------------------------------------------------------------

(b) Section 7.9 of the Credit Agreement, Mergers, Consolidations or Sales, is
hereby modified and amended to delete clause (a) thereof in its entirety and the
following is hereby substituted therefor:

“(a) to enter into any transaction of merger or consolidation or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); provided that,
notwithstanding the foregoing provisions of this Section 7.9, (i) any Borrower
may merge or consolidate with any of its Subsidiaries provided that (A) a
Borrower shall be the continuing or surviving corporation, (B) the Credit
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may request in order to maintain the
perfection and priority of the Administrative Agent’s liens on the assets of the
Credit Parties as required by Section 6(f) of the Security Agreement after
giving effect to such transaction and (C) after giving effect to such
transaction, no Default or Event of Default exists, (ii) any Credit Party other
than a Borrower may merge or consolidate with any other Credit Party other than
a Borrower provided that (A) the Credit Parties shall cause to be executed and
delivered such documents, instruments and certificates as the Administrative
Agent may request in order to maintain the perfection and priority of the
Administrative Agent’s liens on the assets of the Credit Parties as required by
Section 6(f) of the Security Agreement after giving effect to such transaction
and (B) after giving effect to such transaction, no Default or Event of Default
exists, (iii) any Consolidated Party which is not a Credit Party may be merged
or consolidated with or into any Credit Party provided that (A) such Credit
Party shall be the continuing or surviving corporation, (B) the Credit Parties
shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may request in order to maintain the
perfection and priority of the Administrative Agent’s liens on the assets of the
Credit Parties as required by Section 6(f) of the Security Agreement after
giving effect to such transaction and (C) after giving effect to such
transaction, no Default or Event of Default exists, (iv) any Consolidated Party
which is not a Credit Party may be merged or consolidated with or into any other
Consolidated Party which is not a Credit Party provided that, after giving
effect to such transaction, no Default or Event of Default exists; (v) any
Immaterial Subsidiary of any Borrower may dissolve itself so long as (A) the
assets of such Immaterial Subsidiary are transferred to another Credit Party
prior to such dissolution and (B) the Borrowers provide the Administrative Agent
with written notice of such dissolution with five (5) Business Days of the
occurrence of such dissolution; and (vi) any Borrower may merge or consolidate
with any other Borrower provided that (A) a Borrower shall be the continuing or
surviving corporation and, in the event of any merger with Parent, Parent shall
be the continuing or surviving corporation, (B) the Credit Parties shall cause
to be executed and delivered such documents, instruments and certificates as the
Administrative Agent may request in order to maintain the perfection and
priority of the Administrative Agent’s liens on the assets of the Credit Parties
as required by Section 6(f) of the Security Agreement after giving effect to
such transaction and (C) after giving effect to such transaction, no Default or
Event of Default exists; provided further, that any transaction described in the
foregoing clauses (i) through (vi) shall be consummated in accordance with all
applicable licenses, permits, franchises, governmental authorizations and all
other Requirements of Law.”



--------------------------------------------------------------------------------

(c) Section 7.10 of the Credit Agreement, Distributions; Capital Change;
Restricted Investments, is hereby deleted in its entirety and the following is
hereby substituted therefor:

7.10 Distributions; Capital Change; Restricted Investments. No Credit Party
shall (i) directly or indirectly declare or make, or incur any liability to
make, any Distribution, except (A) in connection with an with an Eligible
Securities Repurchase that is funded by a Securities Repurchase Loan,
(B) Distributions to the Parent by a Subsidiary, (C) a Distribution of all of
the outstanding capital stock of Kforce Global Solutions, Inc., a Pennsylvania
corporation formerly known as Provident Computer Consultants, Inc., from
Government Solutions to Government Holdings, provided that (i) the Credit
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may request in order to maintain the
perfection and priority of the Administrative Agent’s liens on the assets of the
Credit Parties as required by Section 6(f) of the Security Agreement after
giving effect to such Distribution (including, without limitation, any original
stock certificates issued to Government Holdings evidencing such Capital Stock)
and (ii) after giving effect to such Distribution, no Default or Event of
Default exists, or (D) at any time after the expiration or termination of the
Additional Availability Period, Distributions by the Parent if, after giving
effect thereto the Borrowers have Availability of not less than $15,000,000;
(ii) make any change in its capital structure which could have a Material
Adverse Effect; or (iii) make any Investments in or to any Person, except
(A) Permitted Investments and (B) at any time after the expiration or
termination of the Additional Availability Period, any other Investment so long
as, after giving effect thereto, the Borrowers have Availability of not less
than $15,000,000.

(d) Section 7.15 of the Credit Agreement, Transactions with Affiliates, is
hereby modified and amended to delete the period at the end of Section 7.15 and
to add the following new clauses (c) and (d) to the end thereof:

“, and (c) each Credit Party and each Subsidiary of a Credit Party may engage in
transactions with Affiliates that are permitted pursuant to Section 7.9 or
Section 7.10 hereof, and (d) a Credit Party may transfer all outstanding capital
stock of any of its Subsidiaries that is a Credit Party to another Credit Party
with Administrative Agent’s prior written consent and provided that the Credit
Parties shall have caused to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may request in
connection therewith, including, without limitation, all documents, instruments
and certificates as the Administrative Agent may request in order to maintain
the perfection and priority of the Administrative Agent’s liens on the assets of
the Credit Parties as required by Section 6(f) of the Security Agreement.”



--------------------------------------------------------------------------------

(e) Section 7.28 of the Credit Agreement, Post Closing Covenants, is hereby
modified and amended to delete clause (a) thereof in its entirety and to
substitute the following therefor:

“(a) On or before August 1, 2007 (or such later date as shall be permitted by
the Administrative Agent in writing), the Borrowers shall deliver evidence to
the Administrative Agent that the collateral descriptions set forth in financing
statements 200408305523 and 20050040074X filed with the Florida Secured
Transactions Registry have been amended to the satisfaction of the
Administrative Agent.”

3. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

4. Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Credit Agreement, as amended by the Amendment, and the other Loan
Documents executed by such Borrower are legal, valid and binding obligations of
such Borrower that are enforceable against such Borrower in accordance with the
terms thereof; all of the Obligations are owing and payable without defense,
offset or counterclaim (and to the extent there exists any such defense, offset
or counterclaim on the date hereof, the same is hereby waived by such Borrower);
the security interests and liens granted by each Borrower in favor of Lender are
duly perfected, first priority security interests and liens subject only to
Permitted Liens; and the unpaid principal amount of the Loans and the issued and
outstanding Letters of Credit on and as of the close of business on June 29,
2007 totaled $71,722,023.86.

5. Representations and Warranties. Each Borrower represents and warrants to
Administrative Agent and Lenders, to induce Administrative Agent and Lenders to
enter into this Amendment, that no Default or Event of Default exists on the
date hereof; the execution, delivery and performance of this Amendment have been
duly authorized by all requisite corporate action on the part of each Borrower
and this Amendment has been duly executed and delivered by each Borrower; and
all of the representations and warranties made by each Borrower in the Credit
Agreement are true and correct on and as of the date hereof.

6. Reference to Credit Agreement. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

7. Breach of Amendment. This Amendment shall be part of the Credit Agreement and
a breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

8. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Administrative
Agent, unless satisfaction thereof is specifically waived in writing by
Administrative Agent:

(a) Administrative Agent’s receipt of one or more duly executed counterparts of
this Agreement from Borrowers and Required Lenders; and



--------------------------------------------------------------------------------

(b) Administrative Agent’s receipt of such other documents, certificates,
resolutions and reports as Administrative Agent may reasonably request.

9. Expenses of Lender. Each Borrower, jointly and severally, agrees to pay, on
demand, all costs and expenses incurred by Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Administrative Agent's legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia.

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

12. No Novation, etc.. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

13. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic mail transmission shall be
deemed to be an original signature hereto.

14. Further Assurances. Each Borrower agrees to take such further actions as
Administrative Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

15. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

16. Release of Claims. To induce Administrative Agent and Lenders to enter into
this Amendment, each Subsidiary Guarantor and each Borrower hereby releases,
acquits and forever discharges Administrative Agent and Lenders, and all
officers, directors, agents, employees, successors and assigns of Administrative
Agent and Lenders, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Subsidiary Guarantor or such Borrower now has or ever had against
Administrative Agent or any Lender arising under or in connection with any of
the Loan Documents or otherwise. Each of Subsidiary Guarantor and each Borrower
represents and warrants to Administrative Agent and Lenders that such Subsidiary
Guarantor or such Borrower, as applicable, has not transferred or assigned to
any Person any claim that such Subsidiary Guarantor or such Borrower, as
applicable, ever had or claimed to have against Administrative Agent or any
Lender.

17. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

18. Reaffirmation of Guaranty. Each undersigned Subsidiary Guarantor hereby
(i) consents to Borrowers’ execution and delivery of this Amendment and of the
other documents, instruments or agreements Borrowers agree to execute and
deliver pursuant hereto; (ii) agrees to be bound by this Amendment; and
(iii) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Obligations and reaffirms that such guaranty is
and shall remain in full force and effect.

[Signatures commence on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

BANK OF AMERICA, N.A., as Administrative

Agent and a Lender

By:  

/s/ Mark R. Herdman

Name:   Mark R. Herdman Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jerold Slutsky

Name:   Jerold Slutsky Title:   Vice President

THE CIT GROUP / BUSINESS CREDIT, INC.,

as a Lender

By:  

/s/ C. Mark Smith

Name:   C. Mark Smith Title:   Vice President

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Lender

By:  

/s/ Lynn E. Culbreath

Name:   Lynn E. Culbreath Title:   Senior Vice President



--------------------------------------------------------------------------------

“BORROWERS”     Kforce Inc., a Florida corporation     By:  

/s/ Judy M. Genshino-Kelly

    Name:   Judy M. Genshino-Kelly     Title:   Treasurer     Bradson
Corporation, a Rhode Island corporation     By:  

/s/ Judy M. Genshino-Kelly

    Name:   Judy M. Genshino-Kelly     Title:   Treasurer     Kforce Government
Solutions, Inc., a Pennsylvania corporation     By:  

/s/ Judy M. Genshino-Kelly

    Name:   Judy M. Genshino-Kelly     Title:   Treasurer “GUARANTORS”    
Kforce Airlines, Inc., a Florida corporation     By:  

/s/ Judy M. Genshino-Kelly

    Name:   Judy M. Genshino-Kelly     Title:   Treasurer     kforce.com, Inc.,
a Florida corporation     By:  

/s/ Judy M. Genshino-Kelly

    Name:   Judy M. Genshino-Kelly     Title:   Treasurer     Kforce Flexible
Solutions, LLC, a Florida limited liability company     By:  

/s/ Judy M. Genshino-Kelly

    Name:   Judy M. Genshino-Kelly     Title:   Treasurer



--------------------------------------------------------------------------------

Kforce Government Holdings Inc., a Florida corporation By:  

/s/ Judy M. Genshino-Kelly

Name:   Judy M. Genshino-Kelly Title:   Treasurer Kforce Staffing Solutions of
California, LLC, a Florida limited liability company By:  

/s/ Judy M. Genshino-Kelly

Name:   Judy M. Genshino-Kelly Title:   Treasurer Kforce Global Solutions, Inc.
formerly known as Provident Computer Consultants, Inc., a Pennsylvania
corporation By:  

/s/ Judy M. Genshino-Kelly

Name:   Judy M. Genshino-Kelly Title:   Treasurer Romac International, Inc., a
Florida corporation By:  

/s/ Judy M. Genshino-Kelly

Name:   Judy M. Genshino-Kelly Title:   Treasurer Kforce Services Corp., a
Florida corporation By:  

/s/ Judy M. Genshino-Kelly

Name:   Judy M. Genshino-Kelly Title:   Treasurer